DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 11-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n). Contrary to that guidance, claim 11 discloses that it is “A method of manufacturing… comprising: obtaining a second pattern of a stress relief layer according to any of the previous claims;” (lines 1-6; emphasis added). Respectfully, it would be proper to recite “A method… according to any one of the previous claims”; however, it is not proper to have claim 11 depend from more than one previous claim, as is indicated by the currently presented claim language. It is impossible to know if claims 11-15 depend from one of claims 1-10 or more than one of those claims or all of those claims. Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses: “A method for designing a pattern of a stress relief layer… the method comprising: providing a layout of the flat device, the layout comprising the at least two components and the at least one electrical interconnection, the layout further comprising a patterned supporting layer having a first pattern… and defining a second pattern at least partially covering the first pattern… thereby obtaining a second pattern, the second pattern being the pattern of the stress relief layer” (lines 1-2, 7-9, 14-15 and 18-19, respectively). This language renders the claims indefinite because it is impossible to know what is or is not deemed to be a part of the purported method of the claims. That is, one cannot confidently determine the metes and bounds or scope of the claim. The preamble indicates that it is a method of “designing a pattern of a stress relief layer” and the end of the claim discloses that the “pattern of a stress relief layer” is [only] the “second pattern” and apparently the pattern comprises none of the other recited elements of the claim. The preamble does not shed any light on the matter, because, though it presents a detailed description of the preferred product to be worked upon, it provides no information about the actual method, nor does it present any limitations or information with regards to the “pattern” at all, much less the “second pattern”. The possible step of “providing a layout” is rendered unclear as well, as one cannot determine if this is a physical step of providing the components in a layout, or if this is a mental step or if this is a computer program related step. This is further compounded because the claimed method is disclosed as being for “designing a pattern of a stress relief layer” and the “pattern of the stress relief layer” is recited as no more than “the second pattern”, such that the purpose of the limitations recited in lines 2-
1. Is the claimed “pattern of the stress relief layer”, of lines 1-2 and 19, really only intended to comprise “the second pattern” or, is it instead inclusive of other elements and step(s) recited in the claim? 
2. Does the claim intend any physical transformation steps, as seems likely, or is the claim entirely directed to mental processes, which would be improper and rejectable under 35 U.S.C. 101.
Regarding the second question, it is noted that this claim is being interpreted such that at least the “providing” step apparently intends some physical action of provision and grouping of the components, because it does not seem likely that the Applicant intends for the claims to recite only a mental process, which would be rejectable under 35 U.S.C. 101. The same holds true for the limitations of each of the dependent claims, which are examined as best understood, to intend at the least the physical provision of the recited components and elements.
Claims 2-15 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 3 is further rejected as indefinite. The claim discloses: “defining the second pattern further comprises: inserting a stress relief island for at least two component interconnection tracks” (lines 2-5; emphasis added). It is impossible to know if the “stress relief island” of claim different stress relief island for at least two component interconnection tracks”.
Claim 4 is also further held to be indefinite. The claim recites: “a stress relief island has a stress relief island pattern” (lines 2-3; emphasis added). It is not clear whether “a stress relief island” refers to a new island or a previously claimed island. In fact, it is not evident why that limitation is included in claim 4 at all, as it is already recited verbatim in claim 1.
Claim 5 is further rejected as indefinite as it recites a narrow, indefinite, limitation; followed by a broader limitation. The claim discloses: “defining the second pattern comprises inserting a first stress relief island and a second stress relief island and wherein defining the second pattern further comprises:  52inserting… ” (lines 2-5; emphasis added). The term “comprises” indicates that the limitations of claim 5 are improperly replacing and removing the already defined limitations of the “defining the second pattern” as recited in claim 1. This is indefinite, as one cannot know which method is preferred. This issue is further compounded by the next limitation, which recites that “defining the second pattern further comprises”. As such, one cannot know if either or both of those limitations are intended to be required. As best understood, it appears the claim should recite: “defining the second pattern  further comprises:  52inserting…”.
Claims 7-10 are also further rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 5.
Allowable Subject Matter
Claims 1-15, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as amended to overcome the objections to the claims, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The relevant prior has been cited by the applicant or is included in the PTO-892, mailed herewith. Of those references, the most pertinent prior art is to Toner et al. (US 2016/0274377 A1), Back et al. (WO 2016/022665 A1), Li et al. (US 2016/0165719 A1) and Hsu (US 2014/0240932 A1). Additionally, EP 3001780 A1 (OSRAM Sylvania) is of particular relevance, however that reference was treated in the Written Opinion of the International Searching Authority (06/07/2018) issued in the parent PCT application (PCT/EP2017/076574) to this instant application. According to the Written Opinion, the OSRAM reference does not disclose a significant portion of the limitations of claim 1. The OSRAM reference and the Written Opinion are a matter of record in the instant Application.
None of the prior art discloses all of the elements of claim 1. Moreover, the prior art cannot be reasonably combined to teach all of the elements, even assuming ad arguendo that all the limitations of claim 1 were recited in the known art.
Toner discloses a portion of the structures of the product being designed and laid out in the method of claim 1, including providing a device (200), comprising at least two components (220) and at least one electrical interconnection (240), the layout further comprising a patterned supporting layer (205) having a first pattern comprising at least one component island (250) and at least one component interconnection track (230). Toner, however, does not disclose the designing step, or the at least one component island having a component island pattern covering manufacturing a non-planar device, but does not apparently consider designing the flat layout of the device prior to forming into non-planar shape.
The prior art to Back is very similar to that of Toner, and figure 4 is exemplary. The above deficiencies of Toner are also deficient in Back. Further, though Back at first appears to disclose two patterns (156 and 160) (fig. 5; pars. 0048-0049), the “patterns” are actually directed to the repeating large and small “S” shape repeating patterns of a single interconnection, rather than two distinct, overlapping patterns of different elements as recited in claim 1.
Li discloses manufacturing interconnected islands having more than one layer. However, Li is directed to formation of a flat device, rather than a non-planar one, and does not teach defining a second pattern at least partially covering the first pattern, wherein defining the second pattern comprises inserting a stress relief island for each component island, the stress relief island having a stress relief island pattern at least partially covering the corresponding component island pattern, thereby obtaining a second pattern, the second pattern being the pattern of the stress relief layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729